OPINION OF THE COURT. BAKER, J. This is a controversy over the right to the possession of and title to two tracts of land, situate in Eddy county, Territory of New Mexico, tried by the 'Court without the intervention of a jury. Appellant asks a reversal solely upon the grounds of alleged erroneous findings of fact by the trial court and the omission to find certain facts from the evidence. In the finding of each fact the trial court was confronted with conflicting testimony. Each finding of fact ns warranted by the evidence. It is an universal rule that a finding of fact by a trial court, like the verdidr of a jury, will not be disturbed unless it is clearly against the weight of evidence or not supported by sufficient evidence. Gale v. Salas, 66 Pac. 520; Waldo v. Beckwith, 1 N. M. 97; Badeau v. Baca, 2 N. M. 194; Territory v. Webb, Id. 147; Territory v. Maxwell, Id. 250; Territory v. Hicks, 6 N. M. 596; Territory v. Trujillo, 7 N. M. 48; Torlina v. Torlicht, 5 N. M. 148; Zanz v. Stover, 2 N. M. 29. For the reasons given the findings of fact, by the trial court in this case will not be disturbed. The discussion of the evidence in this opinion, upon-which the several facts were found by the trial court, could not serve as a precedent nor in any way serve the litigants in this case, nor could it be of aid to the profession. This case depends almost entirely upon the evidence of, surveyors, Numyer and Reed, each being corroborated on various points by other witnesses. We are-not only of the opinion that the trial court’s several' findings of fact were supported by sufficient evidence, but we are also of the opinion that they were established’ by a preponderance of the evidence. It was not necessary-for a just conclusion of the controversy that the court-should have found “where the monuments were located' east of the lands in controversy designating the line between the State of Texas and the Territory of New Mexico,” nor “the correct location of the Texas line as shown by the natural and artificial monuments in the neighborhood of the tracts of land in controversy.” There being no error, the judgment of the lower-court is affirmed. Mills, C. J., McFie and Parker, JJ., concur. McMillan J., having tried the case below, did not. participate in this decision.